Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/01/2022 has been entered.
The claim objection of claim 8 is withdrawn in view of the amendments.
The claim rejection under 35 USC 112(b) of claim 8 has been withdrawn in view of the amendments.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 9, line 10 - - “optimizing, with a controller, the cleaning route for the robotic floor cleaning” - - 
	Claim 9, line 16 - - “controlling, with the controller, the robotic floor cleaning machine to clean the mapped” - - 

Reasons for Allowance 
	Claim 1, and those depending therefrom including claims 3-7, is allowed.  
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to perform a method of “executing, with the robotic floor cleaning machine driven by an operator, a series of cleaning operation steps on a route that comprises a leg and a turn; recording the route driven by the operator and the series of cleaning operation steps of the robotic floor cleaning machine,” “smoothing the route driven by the operator” and “executing, by the robotic floor cleaning machine, the programmed route and series of cleaning operation steps… to execute the same series of cleaning operation steps executed by the operator.”  
	Hillen shows the initial discovery phase path in Figure 9 and the corrected path in Figure 10.  As shown, other than entering the rooms, the path of Figure 10 is not the “same series” of steps executed by the operator, as in the turns are completely different.  Furthermore, the correction of Hillen is more than correcting drift or a filling in of the path, and is considered the formation of a completely new path. Therefore, the prior art of Hillen does not anticipate or render obvious “[executing] the same series of cleaning operation steps executed by the operator” as claimed.

	Claim 9, and those depending therefrom including claims 10 and 12-20, are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to anticipate or render obvious “driving the robotic floor cleaning machine continuously along an outer boundary of a cleaning area” and “optimizing, with [a] controller, the cleaning route for the robotic floor cleaning machine” by “determining a distance between boundaries of a demarcated area” and “determining an optimal route and an overlap of each leg of the cleaning route based on the distance between the boundaries” as claimed.”
	Hillen teaches a learning phase (Fig. 9) and an optimization phase (Fig. 10), where the robot enters a room and collects, via camera, pictures and data.  This is used to generate a map of the surroundings and the premises.  However, Hillen does not make obvious anticipate “determining a distance between boundaries of a demarcated area.”  There are other methods, such as GPS and relative measurements which the robot of Hillen may use to generate the map and may never require or calculate the use of a distance measurement of the specific area “between boundaries of a demarcated area.”  Hillen does not even seem to travel the outer perimeter and therefore the distance between the demarcated area in Figure 9 is different from the distance between the demarcated area in Figure 10.  While a map may have a relative scale and some measurements, the prior art of Hillen does not anticipate “determining a distance between boundaries of a demarcated area” as claimed.  Furthermore, Hillen does not render obvious “determining a distance between boundaries of a demarcated area” because doing so seems to offer no obvious advantage over, for example, relative measurements between paths.  

	Claim 21, and those depending therefrom including claims 22-24, is allowed.  
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to anticipate or render obvious the method of “executing, with the robotic floor cleaning machine driven by an operator, a series of cleaning operation steps on a route comprising a leg and a turn” and “smoothing the route driven by the operator, wherein smoothing the route driven by the operator comprises removing drifting of the robotic floor cleaning machine of the route driven by the operator; and executing, by the robotic floor cleaning machine, the programmed route and series of cleaning operation steps.”  The prior art of Hillen performs an analysis of the room and determines an optimal route (Figs. 9 and 10), which is considered different than smoothing, or removing drifting of the robotic floor cleaning machine, as it generates an entirely new path.  The removal of “drift” would require a system to identify wanted and unwanted movements and correct for them, a system which Hillen does not render obvious.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723